E. C. Penzien, J.
(dissenting). Judge Jansen’s opinion in this case, relying on § 222(f) of the Probate Code, MCL 700.222(f); MSA 27.5222(f), which provides that failure to present a claim bars that person from "making a claim,” establishes a bright-line rule that says that no person can be awarded any part of the proceeds of a wrongful death settlement if that person has not filed a formal claim.
The adoption of this bright-line rule would prevent the probate court from following the dictates of § 222(d) of the Probate Code, MCL 700.222(d); MSA 27.5222(d), which directs the court to enter an order distributing the proceeds to those persons designated in § 2922(3) of the Revised Judicature Act of 1961, MCL 600.2922(3); MSA 27A.2922(3), who suffered damages in the amount the court considers fair and equitable considering the relative damages sustained by each of the persons and the estate of the deceased.
Section 222(d) of the Probate Code requires the probate court to distribute the proceeds "to those persons designated in section 2922(3) of the revised judicature act of 1961 . . . who suffered damages ... in the amount as the court considers fair and equitable considering the relative damages sustained by each of the persons. . . .” Nowhere does that section (or any other section) direct the court to distribute the proceeds only to the persons who filed claims.
Section 222(f) of the Probate Code bars a person who fails to present a claim on or before the date *120set for hearing on the petition for distribution of the proceeds "from making a claim” to any of the proceeds. Nowhere does that section or any other section bar the probate court from complying with the mandates of MCL 700.222(d); MSA 27.5222(d).
Judge Jansen, in effect, adds the words "and who filed a claim” to the language of § 222(d). Statutes should be interpreted according to their words whenever possible. The result reached by the majority cannot be accomplished without reading into the legislation words that do not physically appear in the statute.
It is argued that failure to adopt Judge Jansen’s bright-line rule would emasculate the requirement for making the claim. I respectfully disagree with that conclusion. As in other situations where persons fail to make claims such as when answering a complaint filed in a court of law, the court is not obliged to grant all the relief prayed for by the plaintiff. The court retains its authority to do substantial justice. Failure to present a claim (or to present an answer in another situation) prevents the person who did not present a claim (or present an answer) from participating in the proceedings, i.e., from "making a claim.”
Judge Jansen’s bright-line rule sets up a situation that could lead to results that this writer believes could not have been contemplated by the Legislature. For example, if the decedent were to die intestate leaving two children, one of whom was in prison because he had grievously assaulted his mother for years, he might receive the entire proceeds from her wrongful death merely because he was sufficiently involved to file the proper piece of paper with the court. The other son who had stayed by and comforted and supported his mother in her lifetime and whose emotions were so af*121fected by the loss that he did not file the right piece of paper would receive nothing.
It is certainly true that courts cannot prevent injustice. It is also true that courts have the right and duty to enforce procedural rules established by law. However, this writer believes that the rules are sufficiently enforced by excluding from active participation in the proceedings those who fail to file a claim. It is sufficient that they will not be allowed to complain of the result reached. The judge should not be compelled to knowingly perpetrate an injustice merely because of the inaction of some individual who might otherwise be allowed to participate.
In my opinion, the procedure set by the Legislature was established to make sure that the due process rights of those who might have an interest in the estate were protected, both those who filed claims and those who did not. Due process is adequately preserved by giving notice and excluding those who do not file from participation in the process. It does not require a judge to perpetrate an injustice when justice can be accomplished without the participation of all persons who might otherwise be entitled to participate.
In the case at bar, the personal representative of the estate asserts that he was aware of all those who might be said to have suffered from the decedent’s death. He makes no objection to the award by the probate court. The probate judge listened to the evidence presented by those who had filed claims and concluded that the distribution of a small portion of the estate to some who had not filed claims was equitable and in compliance with the mandates of § 222(d) of the Probate Code. In my opinion, the probate judge was correct in concluding that the statute authorized distributions to those who had not filed formal claims in *122court and that such a distribution should be made in this case. I am not convinced that the probate judge abused his discretion in the particular distribution in this case.
Finally, the majority would remand this case to the probate court for a new hearing on distribution of the proceeds. The statute expressly permits claims to be presented on the date set for hearing the petition for distribution. It would appear that those persons who have been excluded thus far by the majority’s decision should be permitted to file their claims at or before the new hearing.
I would write for reversal had the appellants identified any harm that they suffered or could suffer in the presentation of their own claims. However, they have not done so and I have been unable to do so.
I would affirm the decision of the probate court.